Citation Nr: 0948325	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  08-29 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a skin disorder of the 
feet and legs.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from November 1943 to 
August 1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2008 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.

This appeal has been advanced on the Board's docket.  
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2009).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran is seeking entitlement to service connection for 
a skin disorder of the feet and legs.  Specifically, the 
Veteran contends that he was treated for a skin disorder of 
the feet and legs during service, and that this condition has 
continued to exist in varying degrees of severity ever since.  

Based upon its review of the Veteran's claims folder, the 
Board finds there is a further duty to assist the Veteran 
with his claim therein.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  

In support of his claim, the Veteran submitted a September 
2008 private treatment summary statement from B.H., D.P.M.  
In the statement, Dr. B.H. stated that the Veteran "has been 
a patient at our podiatry practice for many years."  Dr. 
B.H. also stated that during this time, the Veteran had 
"been treated for periodic outbreaks of a tinea infection 
(also known as jungle) on his feet and legs," and that 
"[t]he severity of these outbreaks has varied through the 
years but it has been a chronic problem and has never 
completely resolved."  Under the circumstances of this case, 
the RO should attempt to obtain, with all necessary 
assistance from the Veteran, the Veteran's treatment records 
from Dr. B.H. 


In disability compensation claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 
C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The third prong, which requires that 
the evidence of record "indicates" that the claimed 
disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83. 

In support of his claim, the Veteran submitted the definition 
of jungle rot, obtained from Wikipedia internet page, which 
noted that this condition was a foot infection that is 
typically contracted in tropical client.  Given this 
definition, the Veteran's military service in the Asiatic 
Pacific, the Veteran's competent lay statements submitted 
herein concerning the presence of a skin disorder of the legs 
and feet since service, and the September 2008 treatment 
statement from Dr. B.H., noting treatment for a tinea 
infection for many years, a VA examination should be 
conducted to determine the etiology of any skin disorder of 
the legs and feet found.

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran 
identify all VA and non-VA medical 
providers who have treated him for a skin 
disorder of the feet and legs, to include 
the Veteran's treatment records from Dr. 
B.H.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain the 
identified records, the RO is unable to 
secure such records, the RO must notify 
the Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
Veteran must then be given an opportunity 
to respond.

2.  Thereafter, the RO must afford the 
Veteran the appropriate VA examination to 
determine the etiology of any current skin 
disorder of the feet and legs found.  The 
claims folders must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Following a review of the 
service and post-service medical records, 
and with consideration of the Veteran's 
statements as to observable symptoms, the 
examiner must provide an opinion as to 
whether any current skin disorder of the 
feet and legs was caused by or aggravated 
by his military service, to include the 
Veteran's period of service in the Asiatic 
Pacific.  A complete rationale for all 
opinions must be provided.  If the 
examiner cannot provide the requested 
opinion without resorting to speculation, 
it must be so stated, and the examiner 
must provide the reasons why an opinion 
would require speculation.  The report 
prepared must be typed.

3.  The RO must notify the Veteran that 
it is his responsibility to report for 
the scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran 
does not report for the scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case addressing all evidence received 
since the July 2009 supplemental 
statement of the case must be provided to 
the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

6.  This appeal has been advanced on the 
Board's docket.  Expedited handling is 
requested.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

